Case 3:19-cr-00233-JM Document 136 Filed 01/15/21 PageID.557 Page 1 of 5
Case 3:19-cr-00233-JM Document 136 Filed 01/15/21 PageID.558 Page 2 of 5
Case 3:19-cr-00233-JM Document 136 Filed 01/15/21 PageID.559 Page 3 of 5
Case 3:19-cr-00233-JM Document 136 Filed 01/15/21 PageID.560 Page 4 of 5
           Case 3:19-cr-00233-JM Document 136 Filed 01/15/21 PageID.561 Page 5 of 5
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              JONATHAN GARCIA (2)                                                   Judgment - Page 5 of 5
CASE NUMBER:            3:19-CR-00233-JM

                                 SPECIAL CONDITIONS OF SUPERVISION


     1. Submit your person, property, house, residence, vehicle, papers, computers (as definedin 18 U.S.C. §
        1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search
        conducted by a United States probation officer. Failure to submit to a search may be grounds for
        revocation of release. The offender must warn any other occupants that the premises may be subject to
        searches pursuant to this condition. An officer may conduct a search pursuant to this condition only
        when reasonable suspicion exists that the offender has violated a condition of his supervision and that
        the areas to be searched contain evidence of this violation. Any search must be conducted at a
        reasonable time and in a reasonable manner.


     2. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.


     3. Not enter or reside in the Republic of Mexico without permission of the court or probation officer and
        comply with both United States and Mexican immigration laws.


     4. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.

     5. Participate in and complete a residential drug abuse program under the direction of probation.


     6. Refrain from knowingly possessing, distributing, inhaling, or ingesting any synthetic cannabinoid
        substance, defined as a substance that mimics the effects of cannabis and applied to plant material, often
        referred to "synthetic marijuana," "K2," or "Spice," without the prior approval of the court.




//




                                                                                               3:19-CR-00233-JM
